          Case 15-37276          Doc 68       Filed 09/23/20 Entered 09/23/20 12:42:40                    Desc Main
                                                Document Page 1 of 2
                                   IN THE UNITED STATES BANKRUPTCY COURT
                                        NORTHERN DISTRICT OF ILLINOIS
                                               EASTERN DIVISION

In re: Phyllis A Desalvo                                        )         Case no. 15-37276
                                                                )
                                                                          Chapter 13
                                                                )
                                               Debtor           )         Judge: Janet S. Baer
                                                                )

                               NOTICE OF MOTION AND CERTIFICATE OF SERVICE

      Phyllis A Desalvo                                                       Sulaiman Law Group
      2320 Woodbridge Way #1A                                                 2500 S Highland Ave #200
      Lombard, IL 60148                                                       Lombard,IL 60148



    Please take notice that on Friday, October 23, 2020 at 9:15 am, a representative of this office shall appear
    before the Honorable Judge Janet S. Baer and present the motion set forth below. Your rights may be
    affected. You should read these papers carefully and discuss them with your attorney, if you have
    one in this bankruptcy case. (If you do not have an attorney, you may wish to consult one.)

    This motion will be presented and heard telephonically . No personal appearance in court is necessary
    or permitted. To appear and be heard telephonically on the motion, you must set up and use an account with
    Court Solutions, LLC. You can set up an account at www.CourtSolutions.com or by calling Court Solutions
    at (917) 746-7476

    If you object to this motion and want it called on the presentment date above, you must file a Notice of
    Objection no later than two (2) business days before that date. If a Notice of Objection is timely filed, the
    motion will be called on the presentment date. If no Notice of Objection is timely filed, the court may grant
    the motion without a hearing.

    I certify that this office caused a copy of this notice to be delivered to the above listed debtor by depositing it
    in the U.S. Mail at 801 Warrenville Road, Lisle, IL and to the debtor 's attorney electronically via the Court's
    CM/ECF system on Wednesday, September 23, 2020.

                                                                          /s/ Alyssa Ruan
                                                                          For: Glenn Stearns, Trustee
          Case 15-37276        Doc 68       Filed 09/23/20 Entered 09/23/20 12:42:40               Desc Main
                                              Document Page 2 of 2
                                 IN THE UNITED STATES BANKRUPTCY COURT
                                      NORTHERN DISTRICT OF ILLINOIS
                                             EASTERN DIVISION

In re: Phyllis A Desalvo                                    )       Case no. 15-37276
                                                            )
                                                                    Chapter 13
                                                            )
                                            Debtor          )       Judge: Janet S. Baer
                                                            )



                           MOTION TO DISMISS FOR FAILURE TO MAKE PLAN PAYMENTS



    Now comes Glenn Stearns, Chapter 13 Trustee, and requests dismissal of the above case pursuant to Section
    1307(c)(6), and in support thereof, states the following:

    1. The debtor filed a petition under the Bankruptcy Code on October 31, 2015.
    2. The debtor plan was confirmed on April 29, 2016.

        A Summary of the debtor plan follows:

        Monthly Payment:        $1,700.00                       Last Payment Received:        August 18, 2020

        Amount Paid:           $74,922.00                       Amount Delinquent:                 $4,880.00


    WHEREFORE, the Trustee prays that this case be dismissed for material default by the debtor with respect to the
    term of a confirmed plan, pursuant to Section 1307 (c)(6).




                                                                    Respectfully Submitted;
        Glenn Stearns, Chapter 13 Trustee
        801 Warrenville Road, Suite 650                             /s/ Pamela L. Peterson
        Lisle, IL 60532-4350                                        For: Glenn Stearns, Trustee
        Ph: (630) 981-3888
